EXHIBIT 10.18

INDUSTRIAL REAL ESTATE LEASE
(Multi-Tenant Facility)

ARTICLE ONE:  BASIC TERMS

This Article One contains the Basic Terms of the Lease between the Landlord and
Tenant named below.  Other Articles, Sections and Paragraphs of the Leases
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

Section 1.01.

Date of Lease:

January 20, 2006

Section 1.02.

Landlord (include legal entity):

Paulus Enterprises

 

 

a California Limited Liability Company

Address of Landlord:

 

6060 Business Center Ct.

 

 

San Diego, California 92154

Section 1.03.

Tenant (include legal entity):

Liquidity Services Inc.

 

 

1920 L Street NW

Address of Tenant:

 

Suite 600

 

 

Washington, DC  20036

 

Section 1.04         Property:  The Property is part of Landlord’s multi-tenant
real property development known as NorthGate Industrial Center and described or
depicted in Exhibit “A” (the “Project”).  The Project includes the land, the
buildings and all other improvements located on the land, and the common areas
described in Paragraph 4.05(a).  The Property is

An approximate 54,000 square foot (net rentable are) office /warehouse located
within the +/- 108,000 square foot “Project” consisting of approximately 2,000
square feet of office space and located at 3824 North 5th Street, Suite A & B,
North Las Vegas Nevada  89030.  See site plan as Exhibit “A” attached hereto.

Section 1.05.        Lease Term:         Three (3) years beginning on February
1st., 2006 or such other date as is specified in this Lease, and ending on
January 31st 2009 or 36 months from start date if other than February 1st, 2006.

Section 1.06.        Permitted Uses:  (See Article Five) General
office/administrative, warehousing, storage, and distribution of consumer goods
and non-hazardous general property.

Section 1.07.        Tenant’s Guarantor:  (If none, so state) None

Section 1.08.        Brokers:  (See Article Fourteen)

Landlord’s Broker:  General Realty Group Inc. — Eric L. Sallie

Tenant’s Broker:     C.B. Richard Ellis — Greg Tassi

Section 1.09.        Commission Payable to Landlord’s Broker:  (See Article
Fourteen)  2% General Realty Group Inc.  2% C.B. Richard Ellis.

Section 1.10.        Initial Security Deposit:  (See Section 3.03)  $16,740.00

Section 1.11.        Vehicle Parking Spaces Allocated to Tenant:  (See Section
4.05)  Twenty-Nine (29)

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

 

1


--------------------------------------------------------------------------------




Section 1.12.        Rent and Other Charges Payable by Tenant:

(a)                                                    BASE RENT:  Sixteen
Thousand Seven Hundred Forty and 00/100 ($16,740.00) Dollars per month for the
first twelve (12) months, as provided in Section 3.01, and shall be increased on
the first day of the 13th and 25th month(s) after the Commencement Date as
follows.

13th through 24th month $ 18,360.00 (Eighteen Thousand Three Hundred Sixty
Dollars)

25th through 36th month $ 19,440.00 (Nineteen Thousand Four Hundred Forty
Dollars)

(b)                                                   OTHER PERIODIC PAYMENTS: 
(i) Real Property Taxes (See Section 4.02); (ii) Utilities (See Section 4.03);
(iii) Insurance Premiums (See Section 4.04); (iv) Tenant’s Initial Pro Rata
Share of Common Area Expenses  (See Section 4.05); (v) Impounds for Insurance
Premiums and Property Taxes (See Section 4.08); (vi) Maintenance, Repairs and
Alterations (See Article Six).

(c)                                                    Tenant’s share of the
property taxes, insurance and common area operating expenses shall be Fifty
(50%) Percent.  Tenant’s share has been determined by dividing the net leasable
square footage of the Property by the net leaseable square footage of the
Project as set out in Section 4.05 (e).

Section 1.13.        Landlord’s Share of Profit on Assignment or Sublease:  (See
Section 9.05) One Hundred (100%) of the Profit (the “Landlord’s Share”).

Section 1.14.        Riders:  The following Riders are attached to and made a
part of this Lease:

Exhibit “A: - Site Plan

Exhibit “B” — Disclosure Statement

Exhibit “C” — Rules and Regulations

Duties Owed By A Nevada Real Estate Licensee

Section 1.15.        Tenant Improvements: Landlord at it’s sole cost shall
provide the following improvements.  Lessee agrees that T.I.’s will be completed
as soon as practicable,

·                  Lessor shall create a 20’x 20’ opening between two units or
as close to that size that is practical.

·                  Lessor shall replace carpet in office space.

·                  Lessor shall repaint office space.

·                  Lessor shall install three (3) hydraulic pit levelers.

·                  Lessor shall install +/- thirty-two (32) additional metal
halide fixtures.

Landlord will complete said improvements up to a maximum of Forty Thousand
($40,000) Dollars. Landlord and Tenant agree that Landlord shall obtain
estimates in advance of beginning the improvements and in the event such
estimates exceed said maximum of $40,000 then at Tenants option all or part of
the improvements shall be cancelled or Tenant will accept to pay for any extra
cost. In the event any work results in a cost overrun that causes the total cost
of said improvement to be over $40,000 then Tenant agrees to pay for said cost
overruns.

ARTICLE TWO:  LEASE TERM

Section 2.01.        Lease of Property for Lease Term.  Landlord leases the
Property to Tenant and Tenant leases the Property from Landlord for the Lease
Term.  The Lease Term is for the Period Stated in Section 1.05 above and shall
begin and end of the dates specified in Section 1.05 above, unless the beginning
or end of the Lease Term is changed under any provision of this Lease.  The
“Commencement Date” shall be the date specified in Section 1.05 above for the
beginning of the Lease Term, unless advanced or delayed under any provision of
this Lease.

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

 

2


--------------------------------------------------------------------------------




Section 2.02.        Delay in Commencement.  Landlord shall not be liable to
Tenant if Landlord does not deliver possession of the Property to Tenant on the
Commencement Date.  Landlord’s non-delivery of the Property to Tenant on that
date shall not affect this Lease or the obligations of Tenant under this Lease
except that the Commencement Date shall be delayed until Landlord delivers
possession of the Property to Tenant, plus the number of days necessary to end
the Lease Term on the last day of a month.  If Landlord does not deliver
possession of the Property to Tenant within sixty (60) days after the
Commencement Date, Tenant may elect to cancel this Lese by giving written notice
to Landlord within ten (10) days after the sixty (60)-day period ends. If Tenant
gives such notice, the Lease shall be canceled and neither Landlord not Tenant
shall have any further obligations to the other.  If Tenant does not give such
notice, Tenant’s right to cancel the Lease shall expire and the Lease Term shall
commence upon the delivery of possession of the Property to Tenant.  If delivery
of possession of the Property to Tenant is delayed, Landlord and Tenant shall,
upon such delivery, execute an amendment to this Lease setting forth the actual
Commencement Date and expiration of the Lease.  Failure to execute such
amendment shall not affect the actual Commencement Date and expiration date of
the Lease.

Section 2.03.        Early Occupancy.  If Tenant occupies the Property prior to
the Commencement Date, Tenant’s occupancy of the Property shall be subject to
all of the provisions of this Lease.  Early occupancy of the Property shall not
advance the expiration date of this Lease.  Tenant shall pay Base Rent and all
other charges specified in this Lease for the early occupancy period.

Section 2.04.        Holding Over.  Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease.  Tenant shall reimburse
Landlord for and indemnify Landlord against all damages which Landlord incurs
from Tenant’s delay in vacating the Property.  If Tenant does not vacate the
Property upon the expiration or earlier termination of the Lease and Landlord
thereafter accepts rent from Tenant, Tenant’s occupancy of the Property shall be
a “month-to-month” tenancy, subject to all of the terms of this Lease applicable
to a month-to-month tenancy, except that the Base Rent then in effect shall be
increased by twenty-five percent (25%).

ARTICLE THREE:  BASE RENT

Section 3.01.  Time and Manner of Payment.  Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Paragraph 1.12 (a)
above for the first month of the Lease Term.  On the first day of the second
month of the Lease Term and each month thereafter, Tenant shall pay Landlord the
Base Rent, in advance, without offset, deduction or prior demand.  The Base Rent
shall be payable at Landlord’s address or at such other place as Landlord may
designate in writing.  Payment of rent shall not be conditioned on receiving a
statement or invoice from Landlord.

Section 3.02.  Security Deposit; Increases.

(a)           Upon the execution of this Lease, Tenant shall deposit with
Landlord cash Security Deposit in the amount set forth in Section 1.10 above. 
Landlord may apply all or part of the Security Deposit to any unpaid rent or
other charges due from Tenant or to cure any other defaults of Tenant.  If
Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord’s
written request.  Tenant’ failure to do so shall be a material default under
this Lease.  No interest shall be paid on the Security Deposit.  Landlord shall
not be required to keep the Security Deposit separate from its other accounts
and no trust relationship is created with respect to the Security Deposit.

(b)           Each Time the Base Rent is increased, Tenant shall deposit
additional funds with Landlord sufficient to increase the Security Deposit to an
amount which bears the same relationship to the adjusted Based Rent as the
Initial Security Deposit bore to the initial Base Rent.

Section 3.03.        Termination; Advance Payments.  Upon termination of this
Lease under Article Seven (Damage or Destruction), Article Eight (Condemnation)
or any other termination not resulting from Tenant’s default,

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

 

3


--------------------------------------------------------------------------------




and after Tenant has vacated the Property in the manner required by this Lease,
Landlord shall refund or credit to Tenant (or Tenant’s successor) the unused
portion of the Security Deposit, any advance rent or other advance payments made
by Tenant to Landlord, and any amounts paid for real property taxes and other
reserves which apply to any time periods after termination of the Lease.

ARTICLE FOUR:  OTHER CHARGES PAYABLE BY TENANT

Section 4.01.  Additional Rent.  All charges payable by Tenant other than Base
Rent are called “Additional Rent.”  Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent.  The term “rent” shall mean Base Rent and Additional Rent.

Section 4.02.  Property Taxes.

(a)           Real Property Taxes.  Tenant shall pay all real property taxes on
the Property (including any fees, taxes or assessments against, or as a result
of, any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term.  Subject to Paragraph 4.02(c) and Section 4.08
below, such payment shall be made at least ten (10) days prior to the
delinquency date of the taxes.  Within such ten (10)-day period, Tenant shall
furnish Landlord with satisfactory evidence that the real property taxes have
been paid.  Landlord shall reimburse Tenant for any real property taxes paid by
Tenant covering any period of time prior to or after the Lease Term.  If Tenant
fails to pay the real property taxes when due, Landlord may pay the taxes and
Tenant shall reimburse Landlord for the amount of such tax payment as Additional
Rent.

(b)           Definition of “Real Property Tax.”  “Real property tax” means: 
(i) any fee, license fee, license tax, business license fee, commercial rental
tax, levy, charge, assessment, penalty or tax imposed by any taxing authority
against the Property; (ii) any tax on the Landlord’s right to receive, or the
receipt of, rent or income from the Property or against Landlord’s business of
leasing the Property; (iii) any tax or charge fro fire protection, streets,
sidewalks, road maintenance, refuse of other services provided to the Property
by any governmental agency; (iv) any tax imposed upon this transaction or based
upon a re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord’s Interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of real property tax.  “Real property tax” does not, however,
include Landlord’s federal or state income, franchise, inheritance or estate
taxes.

(c)           Joint Assessment.  If the Property is not separately assessed,
Landlord shall reasonably determine Tenant’s share of the real property tax
payable by Tenant under Paragraph4.02 (a) from the assessor’s worksheets or
other reasonably available information.  Tenant shall pay such share to Landlord
within fifteen (15) days after receipt of Landlord’s written statement.

(d)           Personal Property Taxes.

(l)            Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant. 
Tenant shall try to have personal property taxed separately from the Property.

(ll)           If any of Tenant’s person al property is taxed with the Property
Tenant shall pay Landlord the taxes for the personal property within fifteen
(15) days after Tenant receives a written statement from Landlord for such
personal property taxes.

Section 4.03.  Utilities.  Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property.  However, if any services or utilities are jointly metered with
other property, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord’s
written statement.

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

4


--------------------------------------------------------------------------------




Section 4.04.  Insurance Policies.

(a)           Liability Insurance.  During the Lease Term, Tenant shall maintain
a policy of commercial general liability insurance (sometimes known as broad
form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, property damage (including loss of use of property)
and personal injury arising out of the operation, use or occupancy of the
Property.  Tenant shall name Landlord as an additional insured under such
policy.  The initial amount of such insurance shall be One Million Dollars
($1,000,000) per occurrence and shall be subject to periodic increase based upon
inflation, increased liability awards, recommendation of Landlord’s professional
insurance advisers and other relevant factors.  The liability insurance obtained
by Tenant under this Paragraph 4.04(a) shall (i) be primary and
non-contributing; (ii) contain cross-liability endorsements; and (iii) insure
Landlord against Tenant’s performance under Section 5.05, if the matters giving
rise to the indemnity under Section 5.05 result from the negligence of Tenant. 
The Amount and coverage of such insurance shall not limit Tenant’s liability nor
relieve Tenant of any other obligation under this Lease.  Landlord may also
obtain comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Property.  The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.

(b)           Property and Rental Income Insurance.  During the Lease Term,
Landlord shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement value.  Such policy shall contain
an Inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all risk), sprinkler leakage and
any other perils which Landlord deems reasonable necessary.  Landlord shall have
the right to obtain flood and earth quake insurance if required by any lender
holding a security interest in the Property.  Landlord shall not obtain
insurance of Tenant’s fixtures or equipment or building improvements installed
by Tenant on the Property.  During the Lease Term, Landlord shall also maintain
a rental income insurance policy, with loss payable to Landlord, in an amount
equal to one year’s Base Rent, plus estimated real property taxes and insurance
premiums.  Tenant shall be liable for the payment of any deductible amount under
Landlord’s or Tenant’s insurance policies maintained pursuant to this Section
4.04, in an amount not to exceed Ten Thousand Dollars ($10,000).  Tenant shall
not do or permit anything to be done which invalidates any such insurance
policies.

(c)           Payment of Premiums.  Subject to Section 4.08, Tenant shall pay
all premiums for the insurance policies described in Paragraphs 4.04(a) and (b)
(whether obtained by Landlord or Tenant) within fifteen (15) days after Tenant’s
receipt of a copy of the premium statement or other evidence of the amount due,
except Landlord shall pay all premiums for non-primary comprehensive public
liability insurance which Landlord elects to obtain as provided in Paragraph
4.04(a).  For insurance policies maintained by Landlord which cover improvement
s on the entire Project, Tenant shall pay Tenant’s prorated share of the
premiums, in accordance with the formula in Paragraph 4.05(e) for determining
Tenant’s share of common Area costs.  If insurance policies maintained by
Landlord cover improvement s on real property other that the Project, landlord
shall deliver to Tenant a statement of the Premium applicable to the Property
showing in reasonable detail how Tenant’s share of the premium was computed.  If
the Lease Term expires before the expiration of an insurance policy maintained
by Landlord, Tenant shall be liable for Tenant’s prorated share of the insurance
premiums.  Before the Commencement Date, Tenant shall deliver to Landlord a copy
of any policy of insurance which Tenant is required to maintain under this
Section 4.04.  At least thirty (30) days prior to the expiration of any such
policy, Tenant shall deliver to Landlord a renewal of such policy.  As an
alternative to providing a policy of insurance, Tenant shall have the right to
provide Landlord a certificate of insurance, executed by an authorized officer
of the insurance company, showing that he insurance which Tenant is required to
maintain under this Section 4.04 is in full force and effect and containing such
other information which Landlord reasonable requires.

(d)           General Insurance Provisions.

(i)            Any insurance which Tenant is required to maintain under this
Lease shall include a provision which requires the insurance carrier to give
Landlord not less than thirty (30) days’ written notice prior to any
cancellation or modification of such coverage.

(ii)           If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is canceled or modified during the Lease Term without Landlord’s
consent, Landlord may obtain such insurance, in which case Tenant shall
reimburse

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

5


--------------------------------------------------------------------------------




Landlord for the cost of such insurance within fifteen (15) days after receipt
of a statement that indicates the cost of such insurance.

(iii)         Tenant shall maintain all insurance required under this Lease with
companies holding a “General Policy Rating” or A-12 or better, as set forth in
the most current issue of “Best Key Rating Guide”.  Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future.  Tenant acknowledges that the insurance described in this Section 4.04
is for the primary benefit of Landlord.  If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant’s type of business,
as that coverage may change from time to time.  Landlord makes no representation
as to the adequacy of such insurance to protect Landlord’s or Tenant’s
interests.  Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.

(iv)          Unless prohibited under any applicable insurance policies
maintained, Landlord and Tenant each hereby waive any and all rights of recovery
against the other, or against the officers employees, agents or representatives
of the other, for loss of or damage to its property or the property of others
under its control, if such loss or damage is covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage.  Upon obtaining the required policies of insurance, Landlord and Tenant
shall give notice to the insurance carriers of this mutual waiver of
subrogation.

Section 4.05.  Common Areas; Use, Maintenance and Costs.

(a)           Common Areas.  As used in this Lease, “Common Areas” shall mean
all areas within the Project which are available for the common use of tenants
of the Project and which are not leased or held for the exclusive use of Tenant
or other tenants, including, but not limited to, parking areas, driveways,
sidewalks, loading area, access roads, corridors, landscaping and planted
areas.  Landlord, from time t time, may change the size, location, nature and
use of any of the Common Areas, convert Common Areas into leaseable areas,
construct additional parking facilities (including parking structures) in the
Common Areas, and increase or decrease Common Area land and /or facilities. 
Tenant acknowledges that such activities may result in inconvenience to Tenant. 
Such activities and changes are permitted if they do not materially affect
Tenant’s use of the Property.

(b)           Use of Common Areas.  Tenant shall have the nonexclusive right (in
common with other tenants and all others to whom Landlord has granted or may
grant such rights) to use the Common Areas for the purposes intended, subject to
such reasonable rules and regulations as Landlord may establish from time to
time.  Tenant shall abide by such rules and regulations and shall use its best
effort to cause others who use the Common Areas with Tenant’s express or implied
permission to abide by Landlord’s rules and regulations.  At any time, Landlord
may close any Common Areas to perform any acts in the Common Areas as, in
Landlord’s judgment, are desirable to improve the Project.  Tenant shall not
interfere with the rights of Landlord, other tenants or any other person
entitled to use the Common Areas.

(c)           Specific Provision re:  Vehicle Parking.  Tenant shall be entitled
to use the number of vehicle parking spaces in the Project allocated to Tenant
in Section 1.11 of the Lease without paying any additional rent.  Tenant’s
parking shall not be reserved and shall be limited to vehicles no larger than
standard size automobiles or pickup utility vehicles.  Tenant shall not cause
large trucks or other large vehicles to be parked within the Project or on the
adjacent public streets.  Temporary parking of large delivery vehicles in the
Project may be permitted by the rules and regulations established by Landlord. 
Vehicles shall be parked only in striped parking spaces and not in driveways,
loading areas or other locations not specifically designated for parking. 
Handicapped spaces shall only be used by those legally permitted to use them. 
If Tenant parks more vehicles in the parking area than the number set forth in
Section 1.11 of this Lease, such conduct shall be a materi8al breach of this
Lease.  In addition to Landlord’s other remedies under the Lese, Tenant shall
pay a daily charge determined by Landlord for each such additional vehicle.

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

6


--------------------------------------------------------------------------------




(d)           Maintenance of Common Areas.  Landlord shall maintain the Common
Areas in good order, condition and repair and shall operate the Project, in
Landlord’s sole discretion, as a first-class industrial/commercial real property
development.  Tenant shall pay Tenant’s pro rata share (as determined below) of
all costs incurred by Landlord for the operation and maintenance of the Common
Areas.  Common Area costs include, but are not limited to costs and expenses for
the following:  gardening and landscaping; utilities, water and sewage charges;
maintenance of signs (other than tenants’ signs); premiums for liability,
property damage, fire and other types of casually insurance of the Common Areas
and worker’s compensation insurance; all property taxes and assessments levied
on or attributable to personal property used in connection with the Common
Areas; straight-line depreciation on personal property owned by Landlord which
is consumed in the operation or maintenance of the Common Areas; rental or lease
payments paid by Landlord for rented or leased personal property used in the
operation or maintenance of the Common Areas; fees for required licenses and
permits; repairing, resurfacing, repaving, maintaining, painting, lighting,
cleaning, refuse removal, security and similar items; reserves for roof
replacement and exterior painting and other appropriate reserves; and a
reasonable allowance to Landlord for Landlord’s supervision of the common Areas
(not to exceed five percent (5%) of the gross rents of the Project for the
calendar year).  Landlord may cause any or all of such services to be provided
by third parties and the cost of such services shall be included in Common Area
costs Common Area costs shall not include depredation of real property which
forms part of the Common Areas.

(e)           Tenant’s Share and Payment.  Tenant shall pay tenant’s annual pro
rata share of all Common Area costs (prorated for any fractional month) upon
written notice from Landlord that such costs are due and payable, and in any
event prior to delinquency.  Tenant’s pro rata share shall be calculated by
dividing the square foot area of the Property, as set forth in Section 1.04 of
the Lease, by the aggregate square foot area of the Project which is leased or
held for lease by tenants, as of the date on which the computation is made. 
Tenant’s initial pro rata share is set out in Paragraph 1.12 (b).  Any changes
in the Common Area costs and/or the aggregate area of the Project leased or held
for lease during the Lease Term shall be effective on the first day of the month
after such change occurs.  Landlord may, at Landlord’s election, estimate in
advance and charge to Tenant as Common Area costs, all real property taxes for
which Tenant is liable under Section4.02 of the Lese, all insurance premiums for
which Tenant is liable under Section 4.04 of the Lease, all maintenance and
repair costs for which Tenant is liable under Section 6.04 of the Lease, and all
other Common Area costs payable by Tenant hereunder.  At Landlord’s election,
such statements of estimated Common Area costs shall be delivered monthly,
quarterly or at any other periodic intervals to be designated by Landlord. 
Landlord may adjust such estimates at any time based upon Landlord’s experience
and reasonable anticipation of costs.  Such adjustments shall be effective as of
the next rent payment date after notice to Tenant.  Within sixty (60) days after
the end of each calendar year of the Lese Term, Landlord shall deliver to Tenant
a statement prepared in accordance with generally accepted accounting principles
setting forth, in reasonable detail, the Common Area costs paid or incurred by
Landlord during the preceding calendar year and Tenant’s pro rata share.  Upon
receipt of such statement, there shall be an adjustment between Landlord and
Tenant, with payment to or credit given by Landlord (as the case may be) so that
Landlord shall receive the entire amount of Tenant’s share of such costs and
expenses for such period.  The initial estimated budget for 2006 for Common Area
costs are $0.095 per square foot total Five Thousand One Hundred Thirty ($5,130)
Dollars and shall be reimbursed monthly in advance.

Section 4.06.  Late Charges.  Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs.  The exact amount of such costs are
impractical or extremely difficult to ascertain.  Such costs may include, but
are not limited to, processing and accounting charges and late charges which may
be imposed on Landlord by any ground lease, mortgage or trust deed encumbering
the Property.  Therefore, if Landlord does not receive any rent payment within
ten (10) days after it becomes due, Tenant shall pay Landlord a late charge
equal to ten percent (10%) of the over due amount.  The parties agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of such late payment.

Section 4.07.  Interest on Past Due Obligations.  Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of fifteen
percent (15%) per annum from the due date of such amount.  However, interest
shall not be payable on late charges to be paid by Tenant under this Lease.  If
the interest rate

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

7


--------------------------------------------------------------------------------




specified in this Lease is higher than the rate permitted by law, the interest
rate is hereby decreased to the maximum legal interest rate permitted by law.

Section 4.08.  Impounds for Insurance Premiums and Real Property Taxes.  If
requested by any ground lessor or lender to whom Landlord has granted a security
interest in the Property, or if Tenant is more than ten (10) days late in the
payment of rent more than once in any consecutive twelve (12)-month period,
Tenant shall pay Landlord a sum equal to one-twelfth (1/12) of the annual real
property taxes and insurance premiums payable by Tenant under this Lease,
together with each payment of Base Rent.  Landlord shall hold such payments in a
non-interest bearing impound account.  If unknown, Landlord shall reasonable
estimate the amount of real property taxes and insurance premiums when due. 
Tenant shall pay any deficiency of funds in the impound account to Landlord upon
written request.  If Tenant defaults under this Lease, Landlord any apply any
funds in the impound account to any obligation then due under this Lease.

ARTICLE FIVE:  USE OF PROPERTY

Section 5.01.  Permitted Uses.  Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above.

Section 5.02.  Manner of Use.  Tenant shall not cause or permit the Property to
be used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Project, or which constitutes a nuisance or waste.  Tenant shall
obtain and pay for all permits, including a Certificate of Occupancy, required
for Tenant’s occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.

Section 5.03.  Hazardous Materials.  As used in this Lease, the term “Hazardous
Material” means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials” or “toxic substances” now
or subsequently regulated under any applicable federal, state or local laws or
regulations, including without limitation petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons. 
Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in or about the
Property by Tenant, its agents, employees, contractors, sub-lessees or invitees
without the prior written consent of Landlord.  Landlord shall be entitled to
take into account such other factors or facts as Landlord may reasonable
determine to be relevant in determining whether to grant or withhold consent to
Tenant’s proposed activity with respect to Hazardous Material.  In no event,
however, shall Landlord be required to consent to the installation or use of any
storage tanks of the Property.

Section 5.04.  Signs and Auctions.  Tenant shall not place any signs on the
Property without Landlord’s prior written consent.  Tenant shall not conduct or
permit any auctions or sheriff’s sales at the Property, except for Tenant’s
on-line auctions.

Section 5.05.  Indemnity.  Tenant shall indemnify Landlord against and hold
Landlord Harmless from any and all costs, claims or liability arising from:  (a)
Tenant’s use of the Property; (b) the conduct of Tenant’s business or anything
else done or permitted by Tenant to be done in or about the Property, including
any contamination of the Property or any other property resulting from the
presence or use of Hazardous Material caused or permitted by Tenant; (c) any
breach or default in the performance of Tenant’s obligations under this Lease;
(d) any misrepresentation or breach of warranty by Tenant under this Lease; or
(e) other acts or omissions of Tenant. 

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

8


--------------------------------------------------------------------------------




Tenant shall defend Landlord against any such cost, claim or liability at
Tenant’s expense with counsel reasonably acceptable to Landlord or, at
Landlord’s election, Tenant shall reimburse Landlord, Tenant assumes all risk of
damage to property or injury to persons in or about the Property arising from
any cause, and Tenant hereby waives all claims in respect thereof against
Landlord, except for any claim arising out of Landlord’s gross negligence or
willful misconduct.  As used in this Section, the term “Tenant” shall include
Tenant’s employees, agents, contractors, and invitees, if applicable.

Section 5.06.  Landlord’s Access.  Landlord or its agents may enter the Property
at all reasonable times to show the Property to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant’s compliance with all applicable environmental laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary.  Landlord shall give Tenant prior notice of
such entry, except in the case of an emergency.  Landlord may place customary
“For Sale” or “For Lease” signs on the Property.

Section 5.07.  Quiet Possession.  If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this lease.

ARTICLE SIX:  CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

Section 6.01.  Existing Conditions.  Tenant accepts the Property in its
condition as of the execution of the Lease, subject to all recorded matters,
laws, ordinances, and governmental regulations and orders.   Except as provided
herein, Tenant acknowledges that neither Landlord nor any agent of Landlord has
made any representation as to the condition of the Property or the suitability
of the Property for Tenant’s intended use.  Tenant represents and warrants that
Tenant has made its own inspection of and inquiry regarding the condition of the
Property and is not relying on any representations of Landlord or any Broker
with respect thereto.  If Landlord or Landlord’s Broker has provided a Property
Information Sheet or other Disclosure Statement regarding the Property, a copy
is attached as an exhibit to the Lease.

Section 6.02.  Exemption of Landlord from Liability.  Landlord shall not be
liable for any damage or injury to the person, business (or any loss of  income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from:  (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning  or
lighting fixtures or any other cause; (c) any act or omission of any other
tenant to the Project.  Landlord shall not be liable for any such damage or
injury even though the cause of or the means of repairing such damage or injury
are not accessible to tenant.  The Provisions of the Section 6.02 shall not,
however, exempt Landlord from liability for Landlord’s gross negligence or
willful misconduct.

Section 6.03.  Landlord’s Obligations.

(a)           Except as provided in Article Seven (Damage or Destruction) and
Article Eight (Condemnation), Landlord shall keep the following in good order,
condition and repair; the foundations, exterior walls and roof of the Property
(including painting the exterior surface of the exterior walls of the Property
not more often than once every five (5) years, if necessary) and all components
of electrical, mechanical, plumbing, heating and air conditioning systems and
facilities located on the Property which are concealed or used in common by
tenants of the Project.  However, Landlord shall not be obligated to maintain or
repair windows, doors, plate glass or the interior surfaces of exterior walls. 
Landlord shall make repairs under this Section 6.03 within a reasonable time
after receipt of written notice from Tenant of the need for such repairs.

(b)           Tenant shall pay or reimburse Landlord for all costs Landlord
incurs under Paragraph 6.03 (a) above as Common Area costs as provided for in
Section 4.05 of the Lease.  Tenant waives the benefit of any statute

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

9


--------------------------------------------------------------------------------




in effect now or in the future which might give Tenant the right to make repairs
at Landlord’s expense or to terminate this Lease due to Landlord’s failure to
keep the Property in good order, condition and repair.

Section 6.04.  Tenant’s Obligations.

(a)           Except as provided in Section 6.03, Article Seven (Damage or
Destruction) and Article Eight (Condemnation), Tenant shall keep all portions of
the Property (including structural, non-structural, interior, system and
equipment) in good order, condition and repair (including interior repainting
and refinishing, as needed).  If any portion of the Property or any sys tem or
equipment in the Property which Tenant is obligated to repair cannot be fully
repaired or restored, Tenant shall promptly replace such portion of the Property
or system or equipment in the Property, regardless of whether the benefit of
such replacement extends beyond the Lease Term; but if the benefit or useful
life of such replacement extends beyond the Lease Term (as such term may be
extended by exercise of any options), the useful life of such replacement shall 
be prorated over the remaining portion of the Lease Term (as extended), and
Tenant shall be liable only for that portion of the cost which is applicable to
the Lease Term (as extended).  Tenant shall maintain a preventive maintenance
contract providing for the regular inspection and maintenance of the heating and
air conditioning system by a licensed heating and air conditioning contractor,
unless Landlord maintains such equipment under Section 6.03 above.  If any part
of the Property or the Project is damaged by any act or omission of Tenant,
Tenant shall pay Landlord the cost of repairing or replacing such damaged
property, whether or not Landlord would other wise be obligated to pay the cost
of maintaining or repairing such property.  It is the intention of Landlord and
Tenant that at all times Tenant shall maintain the portions of the Property
which Tenant is obligated to maintain in an attractive, first-class and fully
operative condition.

(b)           Tenant shall fulfill all of Tenant’s obligations under this
Section 6.04 at Tenant’s sole expense.  If Tenant fails to maintain, repair or
replace the Property as required by this Section 6.04, Landlord may, upon ten
(10) days’ prior notice to Tenant (except that no notice shall be required bin
the case of an emergency), enter the Property and perform such maintenance or
repair (including replacement, as needed) on behalf of Tenant.  In such case,
Tenant shall reimburse Landlord for all costs incurred in performing such
maintenance or repair immediately upon demand.

Section 6.05.  Alterations, Additions, and Improvements.

(a)           Tenant shall not make any alterations, additions, or improvements
to the Property without Landlord’s prior written consent, except for
non-structural alterations which do not exceed Ten Thousand Dollars ($10,000) in
cost cumulatively over the Lease Term and which are not visible from the outside
of any building of which the Property is part.  Landlord may require Tenant to
provide demolition and/or lien and completion bonds if form and amount
satisfactory to Landlord.  Tenant shall promptly remove and alterations,
additions, or improvements constructed in violation of this Paragraph 6.05 (a)
upon Landlord’s written request.  All alterations, additions, and improvement s
shall be done in a good and workmanlike manner, in conformity with all
applicable laws and regulations, and by a contractor approved by Landlord.  Upon
completion of any such work, Tenant shall provide Landlord with “as built”
plans, copies of all construction contracts, and proof of payment for all labor
and materials.

(b)           Tenant shall pay when due all claims for labor and material
furnished to the Property.  Tenant shall give Landlord at least twenty (20)
days’ prior written notice of the commencement of any work in the property,
regardless of whether Landlord’s consent to such work is required.  Landlord may
elect to record and post notices of non-responsibility on the Property.

Section 6.06.  Condition upon Termination.  Upon the termination of the Lese,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease.  However,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair under Article Seven (Damage or Destruction).  In addition, Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord’s consent) prior to the expiration of the Lease and to
restore the Property to its prior condition, all at Tenant’s expense.  All
alterations, additions and improvement s which Landlord has not required Tenant
to remove

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

10


--------------------------------------------------------------------------------




shall become Landlord’s property and shall be surrendered to Landlord upon the
expiration or earlier termination of the Lease, except that Tenant may remove
any of Tenant’s machinery or equipment which can be removed without material
damage to the Property.  Tenant shall repair, at Tenant’s expense, any damage to
the Property caused by the removal of any such machinery or equipment.  In no
event, however, shall Tenant remove any of the following materials or equipment
(which shall be deemed Landlord’s property) without Landlord’s prior written
consent:  Any power wiring or power panels; lighting or lighting fixtures; wall
coverings; drapes, blinds or other window coverings; carpets or other floor
coverings; heaters, air conditioners or any other heating or air conditioning
equipment; fencing or security gates; or other similar building operating
equipment and decorations.

ARTICLE SEVEN:  DAMAGE OR DESTRUCTION

Section 7.01.  Partial Damage to Property.

(a)           Tenant shall notify Landlord in writing immediately upon the
occurrence of any damage to the Property.  If the Property is only partially
damaged (i.e., less than fifty percent (50%) of the Property is untenantable as
a result of such damage or less than fifty percent (50%) of Tenant’s operations
are materially impaired) and if the proceeds received by Landlord from the
insurance policies described in Paragraph 4.04 (b) are sufficient to pay for the
necessary repairs, this Lease shall remain in effect and Landlord shall repair
the damage as soon as reasonably possible.  Landlord may elect (but is not
required) to repair any damage to Tenant’s fixtures, equipment, or improvements.

(b)           If the insurance proceeds received by Landlord are not sufficient
to pay the entire cost of repair, or if the cause of the damage is not covered
by the Insurance policies which Landlord maintains under Paragraph 4.04 (b),
Landlord may elect either to (i) repair the damage as soon as reasonably
possible, in which case this Lease shall remain in full force and effect, or
(ii) terminate this Lese as of the date the damage occurred.  Landlord shall
notify Tenant within thirty (30) days after receipt of notice of the occurrence
of the damage whether Landlord elects to repair the damage or terminate the
Lease.  If Landlord elects to repair the damage, Tenant shall pay Landlord the
“deductible amount” (if any) under Landlord’s insurance policies and, if the
damage was due to an act or omission of Tenant, or Tenant’s employees, agents,
contractors or invitees, the difference between the actual cost of repair and
any insurance proceeds received by Landlord.  If Landlord elects to terminate
the Lease, Tenant may elect continue this Lease if full force and effect, in
which case Tenant shall repair any damage to the Property and any building in
which the Property is located.  Tenant shall pay the cost of such repairs,
except that upon satisfactory completion of such repairs, Landlord shall deliver
to Tenant any insurance proceeds received by Landlord for the damage repaired by
Tenant.  Tenant shall give Landlord written notice of such election within ten
(10) days after receiving Landlord’s termination notice.

(c)           If the damage to the Property occurs during the last six (6)
months of the Lease Term and such damage will require more that thirty (30) days
to repair, either Landlord or Tenant may elect to terminate this Lease as of the
date the damage occurred, regardless of the sufficiency of any Insurance
proceeds.  The party electing to terminate this Lease shall give written
notification to the other party of such election within thirty (30) days after
Tenant’s notice to Landlord of the occurrence of the damage.

Section 7.02.  Substantial or Total Destruction.  If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.01), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate as of the date the destruction occurred.  Not withstanding the
preceding sentence, if the Property can be rebuilt within six (6) months after
the date of destruction, Landlord may elect to rebuild the Property at
Landlord’s own expense, in which case this Lease shall remain in full force and
effect.  Landlord shall notify Tenant of such election within thirty (30) days
after Tenant’s notice of the Occurrence of total or substantial destruction.  
If Landlord so elects, Landlord shall rebuild the Property at Landlord’s sole
expense, except that if the destruction was caused by an act or omission of
Tenant, Tenant shall pay Landlord the difference between the actual cost of
rebuilding and any insurance proceeds received by Landlord.

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

11


--------------------------------------------------------------------------------


Section 7.03.  Temporary Reduction of Rent.  If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Property is impaired.  However, the reduction
shall not exceed the sum of one year’s payment of Base Rent, insurance premiums
and real property taxes.  Except for such possible reduction in Base Rent,
insurance premiums and real property taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.

Section 7.04.  Waiver.  Tenant waives the protecting of any statute, code or
judicial decision which grants a tenant the right to terminate lease in the
event of the substantial or total destruction of the leased property.  Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.


ARTICLE EIGHT:  CONDEMNATION

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first.  If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession).  If neither Landlord nor Tenant terminates this
lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property.  Any Condemnation
award or payment shall be distributed in the following order:  (a) first, to any
ground lessor, mortgageee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant’s trade fixtures or removable personal property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise.  If this Lease
is not terminated, Landlord shall repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority.  If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord’s expense.


ARTICLE NINE:  ASSIGNMENT AND SUBLETTING

Section 9.01.  Landlord’s consent required.  No portion of the Property or of
Tenant’s interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord’s prior written consent, except as provided in
Section 9.02 below.  Landlord has the right to grant or withhold its consent as
provided in Section 9.05 below.  Any attempted transfer without consent shall be
void and shall constitute a non-curable breach of this Lease.  If Tenant is a
partnership, any cumulative transfer of more than twenty percent (20%) of the
partnership interests shall require Landlord’s consent.  If Tenant is a
corporation, any change in the ownership of a controlling interest of the voting
stock of the corporation shall require Landlord’s consent.

Section 9.02.  Tenant Affiliate.  Tenant may assign this Lease or sublease the
Property, without Landlord’s consent, to any corporation which controls, is
controlled by or is under common control with Tenant, or to any

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

 

12


--------------------------------------------------------------------------------




corporation resulting from the merger of or consolidation with Tenant (Tenant’s
Affiliate”).  In such case, any Tenant’s Affiliate shall assume in writing all
of Tenant’s obligations under this Lease.

Section 9.03.  No Release of Tenant.  No transfer permitted by this Article
Nine, whether with or without Landlord’s consent, shall release Tenant or change
Tenant’s primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease.  Landlord’s acceptance of rent from any other person
is not a waiver of any provision of this Article Nine.  Consent to one transfer
is not consent to any subsequent transfer.  If Tenant’s transferee defaults
under this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the transferee.  Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant’s transferee, without notifying Tenant
or obtaining its consent.  Such action shall not relieve Tenant’s liability
under this Lease.

Section 9.04.  Offer Terminate.  If Tenant desires to assign the Lease or
sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer.  If Landlord Elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply.  If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.05 with respect to any proposed transfer shall
continue to apply.

Section 9.05.  Landlord’s Consent.

(a)           Tenant’s request for consent to any transfer described in Section
9.01 shall set forth in writing the details of the proposed transfer, including
the name, business and financial condition of the prospective transferee,
financial details of the proposed transfer (e.g., the term of and the rent and
security deposit payable under any proposed assignment or sublease), and any
other information Landlord deems relevant.  Landlord shall have the right to
withhold consent, if reasonable, or to grant consent, based on the following
factors:  (i) the business of the proposed assignee or subtenant and the
proposed use the Property; (ii) the net worth and financial reputation of the
proposed assignee or subtenant; (iii) Tenant’s compliance with all of its
obligations under the Lease; and (iv) such other factors as Landlord may
reasonably deem relevant.  If Landlord objects to a proposed assignment solely
because of the net worth and/or financial reputation of the proposed assignee,
Tenant may nonetheless sublease (but not assign), all or a portion of the
Property to the proposed transferee, but only on the other terms of the proposed
transfer.

(b)                                  If Tenant assigns or subleases, the
following shall apply:

(i)            Tenant shall pay to Landlord as Additional Rent under the Lease
the Landlord’s Share (stated in Section 1.13) of Profit (defined below) on such
transaction as and when received by Tenant, unless Landlord gives written notice
to Tenant and the assignee or subtenant that Landlord’s Share shall be paid by
the assignee or subtenant to Landlord directly.  The “Profit” means (A) all
amounts paid to Tenant for such assignments or sublease, including “key” money,
monthly rent in excess of the monthly rent payable under the Lease, and all fees
and other consideration paid for the assignment or sublease, including fees
under any collateral agreements, less- (B) costs and expenses directly incurred
by Tenant in connection with the execution and performance of such assignment or
sublease for real estate broker’s commissions and costs of renovation or
construction of tenant improvements required under such assignment or sublease. 
Tenant is entitled to recover such costs and expenses before Tenant is obligated
to pay the Landlord’s Share to Landlord.  The Profit in the case of a sublease
of less than all the Property is the rent allocable to the subleased space as a
percentage on a square footage basis.

(ii)           Tenant shall provide Landlord a written statement certifying all
amounts to be paid from any assignment or sublease of the Property within thirty
(30) days after the transaction documentation is signed, and Landlord may
inspect Tenant’s books and records to verify the accuracy of such statement.  On
written request, Tenant shall promptly furnish to Landlord copies of all the
transaction documentation, all of which shall be certified by Tenant to be
complete, truce and correct.  Landlord’s receipt of Landlord’s Share shall no to
consent to any further assignment or subletting.  The breach of Tenant’s
obligation under this Paragraph 9.05 (b) shall be a material default of the
Lease.

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

13


--------------------------------------------------------------------------------




 


ARTICLE TEN:  DEFAULTS; REMEDIES

Section 10.01.  Covenants and Conditions.  Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a covenant. 
Tenant’s right to continue in possession of the Property is conditioned upon
such performance.  Time is of the essence in the performance of all covenants
and conditions.

Section 10.02.  Defaults.  Tenant shall be in material default under this Lease:

(a)           If Tenant abandons the Property or if Tenant’s vacation of the
Property results in the cancellation of any insurance described in Section 4.04.

(b)           If Tenant fails to pay rent or any other charge when due.

(c)           If Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30)-day period and thereafter diligently
pursues its completion.  However, Landlord shall not be required to give such
notice if Tenant’s failure to perform constitutes a non-curable breach of this
Lease.  The notice required by this Paragraph is intended to satisfy and all
notice requirements imposed by law on Landlord and is not in addition to any
such requirement.

(d)           (i) If Tenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) if a petition for adjudication of bankruptcy
or for reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant’s assets located at the
Property or of Tenant’s interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant’s assets
located at the Property or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days.  If a court of competent jurisdiction determines that any of
the acts described in this subparagraph) is not default under this Lease, and a
trustee is appointed to take possession (or if Tenant remains a debtor in
possession and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

(e)           If any guarantor of the Lease revokes or otherwise terminates, or
purports to revoke or otherwise terminate, any guaranty of all or any portion of
Tenant’s obligations under the Lease.  Unless otherwise expressly provided, no
guaranty of the Lease is revocable.

Section 10.03.  Remedies.  On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy, which Landlord
may have:

(a)           Terminate Tenant’s right to possession of the Property by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Property to Landlord.  In such event,
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including (i) the worth at the time of
the award of the unpaid Base Rent, Additional Rent and other charges which
Landlord had earned at the time of the termination; (ii) the worth at the time
of the award of the amount by which the unpaid Base Rent, Additional Rent and
other Charges which Landlord would have earned after termination until the time
of the award exceeds the amount of such rental loss that Tenant proves Landlord
could have reasonably avoided; (iii) the worth at the time of the award of the
amount by which the unpaid Base Rent, Additional Rent and other charges which
Tenant would have paid for the balance of the Lease Term after the time of award
exceeds the amount of such rental loss that Tenant proves Landlord could have
reasonably avoided; and (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under the Lease or which in the ordinary course of things would by
likely to result there from, including, but not limited to, any costs or
expenses Landlord incurs in maintaining or preserving the Property after such
default, the cost of recovering possession of the Property, expenses of
relettling, including necessary renovations or

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

14


--------------------------------------------------------------------------------




alterations of the Property, Landlord’s reasonable attorneys’ fees incurred in
connection therewith, and any real estate commission paid or payable.  As used
in subparts (i) and (ii) above, the “worth at the time of the award:” is
computed by allowing interest on unpaid amounts at the rate of fifteen percent
(15%) per annum, or such lesser amount as may then be the maximum lawful rate. 
As used in subpart (iii) above, the “worth at the time of the award” is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of the award, plus one percent (1%).  If Tenant has
abandoned the Property, Landlord shall have the option of (i) retaking
possession of the Property and Recovering from Tenant the amount specified in
this Paragraph 10.03 (a), or (ii) proceeding under Paragraph 10.03 (b).

(b)           Maintain Tenant’s right to possessing, in which case this Lease
shall continue in effect whether or not Tenant has abandoned the Property.  Inc
such event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due.

(a)                                  Pursue any other remedy now or hereafter
available to Landlord under the laws or judicial decisions of the state in which
the Property is located.

Section 10.04.  Repayment of “Free” Rent.  If this Lease provides for a
postponement of any monthly rental payments, a period of “free” rent or other
rent concession, such postponed rent or “free” rent is called the “Abated
Rent”.  Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant’s obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lease.  Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant’s full, faithful and punctual
performance of its obligations under this Lease.  If Tenant defaults and does
not cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession.  In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.

Section 10.05.  Automatic Termination.  Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, in the filling of an unlawful detainer action
against Tenant.  On such termination, Landlord’s damages for default shall
include all costs and fees, including reasonable attorneys’ fees that Landlord
incurs in connection with the filling, commencement, pursuing and/or defending
of any action in any bankruptcy court or other court with respect to the Lease;
the obtaining of relief from any stat in bankruptcy restraining any action to
evict Tenant; or the pursuing of any action with respect to Landlord’s right to
possession of the Property.  All such damages suffered (apart from Base Rent and
other rent payable hereunder) shall constitute pecuniary damages which must be
reimbursed to Landlord prior to assumption of the Lease by Tennant or any
successor to Tenant in any bankruptcy or other proceeding.

Section 10.06.  Cumulative Remedies.  Landlord’s exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.


ARTICLE ELEVEN:  PROTECTION OF LENDERS

Section 11.01.  Subordination.  Landlord shall have the right to subordinate
this Lease to any ground lease, deed of trust or mortgage encumbering the
Property, any advances made on the security thereof and any renewals,
modifications, consolidations, replacements or extensions thereof, whenever made
or recorded.  Tenant shall cooperate with Landlord and any lender that is
acquiring a security interest in the Property or the Lease.  Tenant shall
execute such further documents and assurances as such lender may require,
provided that Tenant’s obligations under this Lease shall not be increased in
any material way (the performance of ministerial acts shall not be deemed
material), and Tenant shall not be deprived of its rights under this Lease. 
Tenant’s right to quiet possession of the Property during the Lease Term shall
not be disturbed of Tenant pays the rent and perform all of Tenant’s obligations
under this Lease and is not otherwise in default.  If any ground lessor,
beneficiary or mortgage elects to have this

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

15


--------------------------------------------------------------------------------




Lease prior to the lien of its ground lease, deed of trust or mortgage whether
this Lease is dated prior or subsequent to the date of said ground lease, deed
of trust or mortgage or the date of recording thereof.

Section 11.02.  Attornment.  If Landlord’s interest in the Property is acquired
by any ground lessor, beneficiary under a deed of trust, mortgage, or purchaser
at a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize such transferee or successor
as Landlord under this Lease.  Tenant waives the protection of any statute or
rule of law that gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Property upon the transfer of Landlord’s
interest.

Section 11.03.  Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so.  If Tenant fails to do so within ten
(10) days after written request, Tenant hereby makes, constitutes and
irrevocably appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

Section 11.04.  Estoppel Certificates.

(a)           Upon Landlord’s written request, Tenant shall execute, acknowledge
and deliver to Landlord a written statement certifying:  (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
canceled or terminated; (iii) the last date of payment of the Base Rent and
other charges and the time period covered by such payment; (iv) that Landlord is
not in default under this Lease (or, if Landlord is claimed to be in default,
stating why); and (v) such other representations or information with respect to
Tenant or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may require.  Tenant shall deliver
such statement to Landlord within ten (10) days after Landlord’s request.
Landlord may give any such statement by Tenant to an6 prospective purchaser or
encumbrancer of the Property.  Such purchaser or encumbrancer may rely
conclusively upon such statements true and correct.

(b)           If Tenant does not deliver such statement to Landlord within such
ten (10)-day period, Landlord, and any prospective purchaser or encumbrancer,
may conclusively presume and rely upon the following facts:  (I) that the terms
and provisions of this Lease have not been changed except as otherwise
represented by Landlord; (ii) that this Lease has not been canceled or
terminated except as otherwise represented by Landlord; (iii) that not more than
one month’s Base Rent or other charges have been paid in advance; and (iv) that
Landlord is not in default under the Lease.  In such event, Tenant shall be
stopped from denying the truth of such facts.

Section 11.05.  Tenant’s Financial Condition.  Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires verifying the Net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant.  In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Property. 
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement.  All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease.

ARTICLE TWELVE:  LEGAL COSTS

Section 12.01.  Legal Proceedings.  If Tenant or Landlord shall be in breach or
default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Nondefaulting Party”) upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered.  Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Furthermore, if any action for breach of or to enforce the
provisions of this Lease is commenced, the court in such action shall award to
the party in whose favor a judgment is entered, a reasonable sum as attorneys’
fees and costs.  The losing party is such action

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

 

16


--------------------------------------------------------------------------------




shall pay such attorneys’ fees and costs.  Tenant shall also indemnify Landlord
against and hold Landlord harmless from all costs, expenses, demands and
liability Landlord may incur if Landlord becomes or is made a party to any claim
or action (a) instituted by Tenant against any third party, or by any third
party against Tenant, or by or against any person holding any interest under or
using the Property by license of or agreement with Tenant; (b) for foreclosure
of any lien for labor or material furnished to or for Tenant or such other
person; (c) otherwise arising out of or resulting from any act or material
furnished to or for Tenant or such other person; or (d) necessary to protect
Landlord’s interest under this Lease in a bankruptcy proceeding, or other
proceeding under Title 11 of the United States Code, as amended.  Tenant shall
defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or, at Landlord’s election.  Tenant
shall reimburse Landlord for any legal fees or costs Landlord incurs in any such
claim or action.

Section 12.02.  Landlord’s Consent.  Tenant shall pay Landlord’s reasonable
attorneys’ fees incurred in connection with Tenant’s request for Landlord’s
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord’s consent.

ARTICLE THIRTEEN:  MISCELLANOUS PROVISIONS

Section 13.01.  Non-Discrimination.  Tenant promises, and it is a condition to
the continuance of this Lease, that there will be no discrimination against, or
segregation of , any person or group of persons on the basis of race, color,
sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy, tenure or use of the Property or any portion thereof.

Section 13.02.  Landlord’s Liability; Certain Duties.

(a)           As used in this Lease, the term “Landlord” means only the current
owner or owners of the fee title to the Property or Project or the leasehold
estate under a ground lease of the Property or Project at the time in question. 
Each Landlord is obligated to perform the obligations of Landlord under this
Lease only during the time such Landlord owns such interest or title.  Any
Landlord who transfers its title or interest is relieved of all liability with
respect to the obligations of Landlord under this Lease to be performed on or
after the date of transfer.  However, each Landlord shall deliver to its
transferee all funds that Tenant previously paid if such funds have not yet been
applied under the terms of this lease.

(b)           Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address have been furnished to Tenant in writing. 
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant’s notice.  However, if such
non-performance reasonably requires more than thirty (30) days to cure, Landlord
shall not be in default if such cure is commenced within such thirty (30)-day
period and thereafter diligently pursued to completion.

(c)           Notwithstanding any term or provision herein to the contrary, the
liability of Landlord for the performance of its duties and obligations under
this Lease is limited to Landlord’s interest in the Property and the Project,
and neither the Landlord nor its partners, shareholders, officers or other
principals shall have any personal liability under this Lease.

Section 13.04.  Interpretation.  The captions of the Articles or Sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease.  Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular.  The masculine, feminine and neuter genders shall each include the
other.  In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents’ employees, contractors,
invitees, successors or others using the Property with Tenant’s expressed or
implied permission.

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

17


--------------------------------------------------------------------------------




Section 13.05.  Incorporation of Prior Agreements; Modifications.  This Lease is
the only agreement between the parties pertaining to the lease of the Property
and no other agreements are effective.  All amendments to this Lease shall be in
writing and signed by all parties.  Any other attempted amendment shall be void.

Section 13.06.  Notices.  All notices required or permitted under this Lease
shall be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid.  Notices to Tenant shall be delivered
to the address specified in Section 1.03 above.  Notices to Landlord shall be
delivered to the address specified in Section 1.02 above.  All notices shall be
effective upon delivery.  Either party any change its notice address upon
written notice to the other party.

Section 13.07.  Waivers.  All waivers must be in writing and signed by the
waiving party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

Section 13.08.  No Recordation.  Tenant shall not record this Lease without
prior written consent from Landlord. However, either Landlord or Tenant may
require that a “Short Form” memorandum of this Lease executed by both parties be
recorded. The party requiring such recording shall pay all transfer taxes and
recording fees.

Section 13.09.  Binding Effect; Choice of Law.  This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant’s successor unless the
rights of interests of Tenant’s successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.

Section 13.10.  Corporate Authority; Partnership Authority.  If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation. Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant’s Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord. If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

Section 13.11.  Joint and Several Liability.  All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.

Section 13.12.  Force Majeure.  If Landlord cannot perform any of its
obligations due to events beyond Landlord’s control, the time provided for
performing such obligations shall be extended by a period of time equal to the
duration of such events. Events beyond Landlord’s control include, but are not
limited to, acts of God, war, civil commotion, labor disputes, strikes, fire,
flood or other casualty, shortages of labor or material, government regulation
or restriction and weather conditions.

Section 13.13.  Execution of Lease.  This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord’s delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

18


--------------------------------------------------------------------------------




party until executed and delivered by both parties.

Section 13.14.  Survival.  All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.

ARTICLE FOURTEEN: BROKERS

Section 14.01.  Broker’s Fee.  When this Lease is signed by and delivered to
both Landlord and Tenant, Landlord shall pay a real estate commission to
Landlord’s Broker named in Section 1.08 above, if any, as provided in the
written agreement between Landlord and Landlord’s Broker, or the sum stated in
Section 1.09 above for services rendered to Landlord by Landlord’s Broker in
this transaction. Landlord shall pay Landlord’s Broker a commission if Tenant
exercises any option to extend the Lease Term or to buy the Property, or any
similar option or right which Landlord may grant to Tenant, or if Landlord’s
Broker is the procuring cause of any other lease or sale entered into between
Landlord and Tenant covering the Property. Such commission shall be the amount
set forth in Landlord’s Broker’s commission schedule in effect as of the
execution of this Lease. If a Tenant’s Broker is named in Section 1.08 above,
Landlord’s Broker shall pay an appropriate portion of its commission to Tenant’s
Broker if so provided in any agreement between Landlord’s Broker and Tenant’s
Broker. Nothing contained in this Lease shall impose any obligation on Landlord
to pay a commission or fee to any party other than Landlord’s Broker

Section 14.02.  Protection of Brokers.  If Landlord sells the Property, or
assigns Landlord’s interest in this Lease, the buyer or assignee shall, by
accepting such conveyance of the Property or assignment of the Lease, be
conclusively deemed to have agreed to make all payments to Landlord’s Broker
thereafter required of Landlord under this Article Fourteen. Landlord’s Broker
shall have the right to bring a legal action to enforce or declare rights under
this provision. The prevailing party in such action shall be entitled to
reasonable attorneys’ fees to be paid by the losing party. Such attorneys’ fees
shall be fixed by the court in such action. This Paragraph is included in this
Lease for the benefit of Landlord’s Broker.

Section 14.03.  Agency Disclosure; No Other Brokers.  Landlord and Tenant each
warrant that they have dealt with no other real estate broker(s) in connection
with this transaction.

ARTICLE FIFTEEN:  OPTION TO RENEW

Provided that lessee is not in default in the performance of this Lease, Lessee
will have the option to renew the Lease for an additional term of 36 months
commencing at the expiration of the initial Lease term.  All of the terms and
conditions of the Lease will apply during the renewal term, except that the
monthly rent will be the then current Market Value for rental rates in the North
Las Vegas area for similar properties without consideration for lease
inducements offered by Landlord. In no event shall the rental rate for the
renewal period be less than the rate in last month of the preceding term plus
Three (3%) percent. In the event the parties cannot agree on the Market Value
rental rate then each party shall designate a real estate broker active in the
North Las Vegas market and said two designees shall determine the Market Value
rental rate.

The option will be exercised by written notice given to Lessor not less than six
(6) months prior to the expiration of the initial Lease term.  If notice is not
given within the time specified, this Option will expire.

ARTICLE SIXTEEN: COMPLIANCE

The parties hereto agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

19


--------------------------------------------------------------------------------




including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW. IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

Paulus Enterprises LLC

 

Liquidity Services Inc.

Landlord

 

Tenant

 

 

 

 

 

 

Wail Paulus

 

Jaime Mateus-Tique

Manager

 

President & COO

 

 

 

 

 

 

Date

 

Date

 

 

Initials

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

20


--------------------------------------------------------------------------------